DETAILED ACTION
This Office action is in response to the Application filed on January 5, 2022, which is a continuation of U.S. Patent Application No. 16/556660, filed on August 30, 2019, now U.S. Patent No. 11222403, which is a continuation of U.S. Patent Application No. 15/999000, filed on August 20, 2018, now U.S. Patent No. 10402944. An action on the merits follows. Claims 1-20 are pending on the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “identifying, by a user device”, “changing, by the user device”, “determining, by the user device”, “performing, by the user device, an action” in claim 1.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof: Fig. 3; Par. [0033, 39-40, 43-44] describe a programmed computing device or computer, including for example software, hardware, or a combination of hardware and software, capable of performing the described functionality.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a document inside an image” and “changing… an orientation of the document” in lines 2-4 of the claim. However, the examiner cannot clearly ascertain if the claimed “changing… an orientation of the document” recited in  lines 2-4 of the claim encompasses embodiments corresponding to “changing… an orientation of the document” itself inside the image, such as by cropping-out and rotating an area corresponding to the document inside the image, not including the complete image, or if the claimed “changing… an orientation of the document” recited in  lines 2-4 of the claim encompasses embodiments corresponding to “changing… an orientation of the document” inside the image by also changing the orientation of the complete image, or any combination thereof, which renders the claim indefinite. 
For examination purposes the examiner has interpreted the claimed “changing… an orientation of the document” inside the image as also changing the orientation of the complete image. 
Additionally, the claimed “an orientation of the document” term recited in line 4 of the claim is not clearly defined in any of the claims, which further renders the claim indefinite. 
For example, Par. [0018-23] of the specification indicates “the object has an angle of orientation relative to the image… the angle of orientation is relative to one or more reference axes, such as one or more dimensions of the image (e.g., an x-axis of the image, a y-axis of the image, and/or the like). For example, as shown in FIG. 1A, the one or more reference axes are the x-axis and the y-axis of the image and the object may have an angle of orientation that is oriented θ degrees from the one or more reference axes… the user device (e.g., via an application executing on the user device) determines one or more characteristics concerning the object, such as… the angle of orientation… rotating the image based on the angle of orientation may include changing the one or more dimensions of the rotated image so that the rotated image includes image pixels (e.g., pixels associated with the image before the user device rotates the image) and padding pixels (e.g., pixels that are added to the rotated image after the user device rotates the image)… the user device rotated the image based on the angle of orientation and increased the height of the rotated image and the width of the rotated image by adding padding pixels to the rotated image to ensure that all the image pixels remain part of the rotated image, to ensure that no part of the object is cropped”. Par. [0086-89] of the specification indicates “process 600 may include capturing an image including a document, wherein the document has an angle of orientation relative to the image… process 600 may include rotating the image based on the angle of orientation (block 640). For example, the user device (e.g., using processor 320, memory 330, storage component 340, and/or the like) may rotate the image based on the angle of orientation”.
Therefore, based on above, for examination purposes the examiner has interpreted the claimed “an orientation of the document” term recited in line 4 of the claim as “an angle of orientation of the document relative to the image”.
Claim 1 further recites the limitation “determining… a dimension of the image based on the changed orientation of the document” in lines 5-6 of the claim. However, the claimed “a dimension of the image” term recited in line 5 of the claim is not clearly defined in any of the claims, which further renders the claim indefinite. 
For example, Par. [0021-24] of the specification indicates “user device may determine the one or more dimensions of the image. For example, the user device may determine a height of the image, a width of the image, a center point of the image… rotating the image based on the angle of orientation may include changing the one or more dimensions of the rotated image so that the rotated image includes image pixels (e.g., pixels associated with the image before the user device rotates the image) and padding pixels (e.g., pixels that are added to the rotated image after the user device rotates the image). The user device may add the padding pixels to the rotated image to change the one or more dimensions of the rotated image to ensure that the image pixels remain part of the rotated image (e.g., the user device creates a bounding rectangle around the rotated image that includes the image pixels and fills in the empty spaces with the padding pixels)… the user device (e.g., via an application executing on the user device) calculates the one or more dimensions of the rotated image after rotating the image. For example, the user device may determine a height of the rotated image, a width of the rotated image, a center point of the rotated image, and/or the like after rotating the image”.
Therefore, based on above, for examination purposes the examiner has interpreted the claimed “determining… a dimension of the image based on the changed orientation of the document” recited in lines 5-6 of the claim as “determining… one or more dimensions of the changed image based on the changed angle of orientation of the document, wherein determining the one or more dimensions of the image include determining a height of the changed image, a width of the changed image, and a center point of the changed image”.
Claim 1 further recites the limitation “determining… a second center point of the document based on a first center point of the document and a value associated with the dimension of the image” in lines 7-8 of the claim. However, the examiner cannot clearly ascertain how the claimed “second center point of the document” is any different from the claimed “first center point of the document” since four vertices (a rectangle) representing a document contain only a single center point, which further renders the claim indefinite. 
Additionally, the claimed “value associated with the dimension of the image” term recited in line 8 of the claim is not clearly defined in any of the claims, which further renders the claim indefinite. 
For example, Par. [0024-25] of the specification indicates “user device may determine, after rotating the image, a first value associated with the height of the rotated image, a second value associated with the width of the rotated image, a third value associated with the center point of the rotated image… calculate one or more offset values associated with changing the one or more dimensions of the rotated image… the one or more offset values may include a height offset value based on the height of the original image (e.g., the image prior to rotation) and/or the height of the rotated image (e.g., the image after rotation), a width offset value based on the width of the original image and/or the width of the rotted image”. Par. [0074-78] of the specification also indicates “determining a first value associated with a height of the image and a second value associated with a width of the image… determine a first value associated with a height of the image and a second value associated with a width of the image… process 500 may include rotating the image based on the angle of orientation… rotate the image based on the angle of orientation… determining, after rotating the image, a third value associated with the height of the rotated image and a fourth value associated with the width of the rotated image… determine, after rotating the image, a third value associated with the height of the rotated image and a fourth value associated with the width of the rotated image… calculating, after rotating the image and based on the first value, the second value, the third value, and the fourth value, one or more offset values… calculate, after rotating the image and based on the first value, the second value, the third value, and the fourth value, one or more offset values”.
However, the examiner cannot clearly ascertain if the claimed “value associated with the dimension of the image” term recited in line 8 of the claim encompasses embodiments corresponding to “after rotating [changing the angle of orientation] the image, a first value associated with the height of the rotated image, a second value associated with the width of the rotated image, a third value associated with the center point of the rotated image”, or if the claimed “value associated with the dimension of the image” term recited in line 8 of the claim encompasses embodiments corresponding to “one or more offset values associated with changing the one or more dimensions of the rotated image”, or if the claimed “value associated with the dimension of the image” term recited in line 8 of the claim encompasses embodiments corresponding to a “value associated with the dimension of the image” associated with the dimension of the image” from aforementioned values, which further renders the claim indefinite. 
Claims 2-7 are rejected by virtue of being dependent upon rejected base claim 1.
Claim 8 recites the limitation “an object inside an image” and “change… an orientation of the object” in lines 4-6 of the claim. However, the examiner cannot clearly ascertain if the claimed “change… an orientation of the object” recited in  lines 4-6 of the claim encompasses embodiments corresponding to changing “an orientation of the object” itself inside the image, such as by cropping-out and rotating an area corresponding to the object inside the image, not including the complete image, or if the claimed “change… an orientation of the object” recited in  lines 4-6 of the claim encompasses embodiments corresponding to changing “an orientation of the object” inside the image by also changing the orientation of the complete image, or any combination thereof, which renders the claim indefinite. 
For examination purposes the examiner has interpreted the claimed “change… an orientation of the object” inside the image as also changing the orientation of the complete image. 
Additionally, the claimed “an orientation of the object” term recited in line 6 of the claim is not clearly defined in any of the claims, which further renders the claim indefinite. 
For example, Par. [0018-23] of the specification indicates “the object has an angle of orientation relative to the image… the angle of orientation is relative to one or more reference axes, such as one or more dimensions of the image (e.g., an x-axis of the image, a y-axis of the image, and/or the like). For example, as shown in FIG. 1A, the one or more reference axes are the x-axis and the y-axis of the image and the object may have an angle of orientation that is oriented θ degrees from the one or more reference axes… the user device (e.g., via an application executing on the user device) determines one or more characteristics concerning the object, such as… the angle of orientation… rotating the image based on the angle of orientation may include changing the one or more dimensions of the rotated image so that the rotated image includes image pixels (e.g., pixels associated with the image before the user device rotates the image) and padding pixels (e.g., pixels that are added to the rotated image after the user device rotates the image)… the user device rotated the image based on the angle of orientation and increased the height of the rotated image and the width of the rotated image by adding padding pixels to the rotated image to ensure that all the image pixels remain part of the rotated image, to ensure that no part of the object is cropped”. Par. [0086-89] of the specification indicates “process 600 may include capturing an image including a document, wherein the document has an angle of orientation relative to the image… process 600 may include rotating the image based on the angle of orientation (block 640). For example, the user device (e.g., using processor 320, memory 330, storage component 340, and/or the like) may rotate the image based on the angle of orientation”.
Therefore, based on above, for examination purposes the examiner has interpreted the claimed “an orientation of the object” term recited in line 6 of the claim as “an angle of orientation of the object relative to the image”.
Claim 8 further recites the limitation “determine… a dimension of the image based on the changed orientation of the object” in lines 7-8 of the claim. However, the claimed “a dimension of the image” term recited in line 7 of the claim is not clearly defined in any of the claims, which further renders the claim indefinite. 
For example, Par. [0021-24] of the specification indicates “user device may determine the one or more dimensions of the image. For example, the user device may determine a height of the image, a width of the image, a center point of the image… rotating the image based on the angle of orientation may include changing the one or more dimensions of the rotated image so that the rotated image includes image pixels (e.g., pixels associated with the image before the user device rotates the image) and padding pixels (e.g., pixels that are added to the rotated image after the user device rotates the image). The user device may add the padding pixels to the rotated image to change the one or more dimensions of the rotated image to ensure that the image pixels remain part of the rotated image (e.g., the user device creates a bounding rectangle around the rotated image that includes the image pixels and fills in the empty spaces with the padding pixels)… the user device (e.g., via an application executing on the user device) calculates the one or more dimensions of the rotated image after rotating the image. For example, the user device may determine a height of the rotated image, a width of the rotated image, a center point of the rotated image, and/or the like after rotating the image”.
Therefore, based on above, for examination purposes the examiner has interpreted the claimed “determine… a dimension of the image based on the changed orientation of the object” recited in lines 7-8 of the claim as “determine… one or more dimensions of the changed image based on the changed angle of orientation of the object, wherein determining the one or more dimensions of the image include determining a height of the changed image, a width of the changed image, and a center point of the changed image”.
Claim 8 further recites the limitation “determine… a second center point of the document based on a first center point of the document and a value associated with the dimension of the image” in lines 9-10 of the claim. However, the examiner cannot clearly ascertain how the claimed “second center point of the document” is any different from the claimed “first center point of the document” since four vertices (a rectangle) representing a document contain only a single center point, which further renders the claim indefinite. 
Additionally, the claimed “value associated with the dimension of the image” term recited in line 10 of the claim is not clearly defined in any of the claims, which further renders the claim indefinite. 
For example, Par. [0024-25] of the specification indicates “user device may determine, after rotating the image, a first value associated with the height of the rotated image, a second value associated with the width of the rotated image, a third value associated with the center point of the rotated image… calculate one or more offset values associated with changing the one or more dimensions of the rotated image… the one or more offset values may include a height offset value based on the height of the original image (e.g., the image prior to rotation) and/or the height of the rotated image (e.g., the image after rotation), a width offset value based on the width of the original image and/or the width of the rotted image”. Par. [0074-78] of the specification also indicates “determining a first value associated with a height of the image and a second value associated with a width of the image… determine a first value associated with a height of the image and a second value associated with a width of the image… process 500 may include rotating the image based on the angle of orientation… rotate the image based on the angle of orientation… determining, after rotating the image, a third value associated with the height of the rotated image and a fourth value associated with the width of the rotated image… determine, after rotating the image, a third value associated with the height of the rotated image and a fourth value associated with the width of the rotated image… calculating, after rotating the image and based on the first value, the second value, the third value, and the fourth value, one or more offset values… calculate, after rotating the image and based on the first value, the second value, the third value, and the fourth value, one or more offset values”.
However, the examiner cannot clearly ascertain if the claimed “value associated with the dimension of the image” term recited in line 10 of the claim encompasses embodiments corresponding to “after rotating [changing the angle of orientation] the image, a first value associated with the height of the rotated image, a second value associated with the width of the rotated image, a third value associated with the center point of the rotated image”, or if the claimed “value associated with the dimension of the image” term recited in line 10 of the claim encompasses embodiments corresponding to “one or more offset values associated with changing the one or more dimensions of the rotated image”, or if the claimed “value associated with the dimension of the image” term recited in line 10 of the claim encompasses embodiments corresponding to a “value associated with the dimension of the image” associated with the dimension of the image” from aforementioned values, which further renders the claim indefinite. 
Claims 9-14 are rejected by virtue of being dependent upon rejected base claim 8.
Claim 15 recites the limitation “a document inside an image” and “change an orientation of the document” in lines 5-7 of the claim. However, the examiner cannot clearly ascertain if the claimed “change an orientation of the document” recited in  lines 5-7 of the claim encompasses embodiments corresponding to changing “an orientation of the document” itself inside the image, such as by cropping-out and rotating an area corresponding to the document inside the image, not including the complete image, or if the claimed “change an orientation of the document” recited in  lines 5-7 of the claim encompasses embodiments corresponding to changing “an orientation of the document” inside the image by also changing the orientation of the complete image, or any combination thereof, which renders the claim indefinite. 
For examination purposes the examiner has interpreted the claimed “change an orientation of the document” inside the image as also changing the orientation of the complete image. 
Additionally, the claimed “an orientation of the document” term recited in line 7 of the claim is not clearly defined in any of the claims, which further renders the claim indefinite. 
For example, Par. [0018-23] of the specification indicates “the object has an angle of orientation relative to the image… the angle of orientation is relative to one or more reference axes, such as one or more dimensions of the image (e.g., an x-axis of the image, a y-axis of the image, and/or the like). For example, as shown in FIG. 1A, the one or more reference axes are the x-axis and the y-axis of the image and the object may have an angle of orientation that is oriented θ degrees from the one or more reference axes… the user device (e.g., via an application executing on the user device) determines one or more characteristics concerning the object, such as… the angle of orientation… rotating the image based on the angle of orientation may include changing the one or more dimensions of the rotated image so that the rotated image includes image pixels (e.g., pixels associated with the image before the user device rotates the image) and padding pixels (e.g., pixels that are added to the rotated image after the user device rotates the image)… the user device rotated the image based on the angle of orientation and increased the height of the rotated image and the width of the rotated image by adding padding pixels to the rotated image to ensure that all the image pixels remain part of the rotated image, to ensure that no part of the object is cropped”. Par. [0086-89] of the specification indicates “process 600 may include capturing an image including a document, wherein the document has an angle of orientation relative to the image… process 600 may include rotating the image based on the angle of orientation (block 640). For example, the user device (e.g., using processor 320, memory 330, storage component 340, and/or the like) may rotate the image based on the angle of orientation”.
Therefore, based on above, for examination purposes the examiner has interpreted the claimed “an orientation of the document” term recited in line 7 of the claim as “an angle of orientation of the document relative to the image”.
Claim 15 further recites the limitation “determine… a dimension of the image based on the changed orientation of the document” in lines 8-9 of the claim. However, the claimed “a dimension of the image” term recited in line 8 of the claim is not clearly defined in any of the claims, which further renders the claim indefinite. 
For example, Par. [0021-24] of the specification indicates “user device may determine the one or more dimensions of the image. For example, the user device may determine a height of the image, a width of the image, a center point of the image… rotating the image based on the angle of orientation may include changing the one or more dimensions of the rotated image so that the rotated image includes image pixels (e.g., pixels associated with the image before the user device rotates the image) and padding pixels (e.g., pixels that are added to the rotated image after the user device rotates the image). The user device may add the padding pixels to the rotated image to change the one or more dimensions of the rotated image to ensure that the image pixels remain part of the rotated image (e.g., the user device creates a bounding rectangle around the rotated image that includes the image pixels and fills in the empty spaces with the padding pixels)… the user device (e.g., via an application executing on the user device) calculates the one or more dimensions of the rotated image after rotating the image. For example, the user device may determine a height of the rotated image, a width of the rotated image, a center point of the rotated image, and/or the like after rotating the image”.
Therefore, based on above, for examination purposes the examiner has interpreted the claimed “determine… a dimension of the image based on the changed orientation of the document” recited in lines 8-9 of the claim as “determine… one or more dimensions of the changed image based on the changed angle of orientation of the document, wherein determining the one or more dimensions of the image include determining a height of the changed image, a width of the changed image, and a center point of the changed image”.
Claim 15 further recites the limitation “determine… a second center point of the document based on a first center point of the document and a value associated with the dimension of the image” in lines 10-11 of the claim. However, the examiner cannot clearly ascertain how the claimed “second center point of the document” is any different from the claimed “first center point of the document” since four vertices (a rectangle) representing a document contain only a single center point, which further renders the claim indefinite. 
Additionally, the claimed “value associated with the dimension of the image” term recited in line 11 of the claim is not clearly defined in any of the claims, which further renders the claim indefinite. 
For example, Par. [0024-25] of the specification indicates “user device may determine, after rotating the image, a first value associated with the height of the rotated image, a second value associated with the width of the rotated image, a third value associated with the center point of the rotated image… calculate one or more offset values associated with changing the one or more dimensions of the rotated image… the one or more offset values may include a height offset value based on the height of the original image (e.g., the image prior to rotation) and/or the height of the rotated image (e.g., the image after rotation), a width offset value based on the width of the original image and/or the width of the rotted image”. Par. [0074-78] of the specification also indicates “determining a first value associated with a height of the image and a second value associated with a width of the image… determine a first value associated with a height of the image and a second value associated with a width of the image… process 500 may include rotating the image based on the angle of orientation… rotate the image based on the angle of orientation… determining, after rotating the image, a third value associated with the height of the rotated image and a fourth value associated with the width of the rotated image… determine, after rotating the image, a third value associated with the height of the rotated image and a fourth value associated with the width of the rotated image… calculating, after rotating the image and based on the first value, the second value, the third value, and the fourth value, one or more offset values… calculate, after rotating the image and based on the first value, the second value, the third value, and the fourth value, one or more offset values”.
However, the examiner cannot clearly ascertain if the claimed “value associated with the dimension of the image” term recited in line 11 of the claim encompasses embodiments corresponding to “after rotating [changing the angle of orientation] the image, a first value associated with the height of the rotated image, a second value associated with the width of the rotated image, a third value associated with the center point of the rotated image”, or if the claimed “value associated with the dimension of the image” term recited in line 8 of the claim encompasses embodiments corresponding to “one or more offset values associated with changing the one or more dimensions of the rotated image”, or if the claimed “value associated with the dimension of the image” term recited in line 8 of the claim encompasses embodiments corresponding to a “value associated with the dimension of the image” associated with the dimension of the image” from aforementioned values, which further renders the claim indefinite. 
Claims 16-20 are rejected by virtue of being dependent upon rejected base claim 15.

Conclusion
The prior art made of record cited in PTO-892 and not relied upon is considered pertinent to Applicant’s disclosure. In Particular, US 2014/0362248 A1, US 2013/0163896 A1, US 2014/0032406 A1, US 2009/0268264 A1, US 6430320 B1, US 6956587 B1.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571) 272-4979. The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668